[J-36-2019]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


    COMMONWEALTH OF PENNSYLVANIA,                 : No. 767 CAP
                                                  :
                       Appellee                   : Application for Reconsideration
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
    PAUL GAMBOA TAYLOR,                           : SUBMITTED: March 11, 2019
                                                  :
                       Appellant                  :


                               DISSENTING STATEMENT

JUSTICE WECHT                                                   FILED: May 18, 2020

        The four participating Justices are equally divided on Paul Gamboa Taylor’s

application for reconsideration. Accordingly, by default, the application is denied by

operation of law, having failed to garner a majority.        See Supreme Court Internal

Operating Procedures § 4(C)(2) (“A vote of the majority is required to grant

reconsideration.”).

        The denial is inexplicable, given that our decision in Commonwealth v. Koehler,

2020 WL 1973876 (Pa. April 24, 2020), dictates reconsideration of our prior decision in

Commonwealth v. Taylor, 218 A.3d 1275 (Pa. 2019), which affirmed the order of the Court

of Common Pleas by operation of law, as the votes among the participating Justices were

equally divided. In Koehler, a majority of this Court held that a post-conviction 1 court has

the authority to grant a new appeal to this Court if warranted, and that this Court could

decide this dispositive issue. These are the same issues that ended in a deadlock in


1       See Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-46.
Taylor. Plainly and unavoidably, Koehler establishes that the lower court in Taylor was

legally incorrect in holding that it lacked the authority to grant a new appeal to this Court

if warranted.

       The default denial of Taylor’s application by virtue of today’s deadlock violates

precedent and disregards binding law. I dissent.

       Justice Donohue joins this dissenting statement.




                                 [J-36-2019, 767 CAP] - 2